Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Xia et al.				:
Application No. 16/534,093			:		Decision on Petition
Filing Date: August 7, 2019			:				
Attorney Docket No. TIPL 200014US01	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed August 28, 2020, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On December 23, 2019, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the Office issued a Notice of Abandonment on July 6, 2020.

The petition establishes the Office action was not received at the address of record.  Therefore, the holding of abandonment is hereby withdrawn.

The Office notes applicant obtained a copy of the Office action from PAIR and submitted a reply to the Office action with the petition.

Technology Center Art Unit 2194 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions